Case 5:19-cv-00135 Document 2 Filed 02/26/19 Page 1 of 8 PagelD #: 4

 

_ UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF WEST VIRGINIA

 

 

 

 

 

 

 

 

 

 

 

 

Evqene Lone, iets 395 4/266
(Enter above the full name of the plaintiff (Inmate Reg. # of each Plaintiff)
or plaintiffs in this action).

VERSUS -civin action No. 22/9" CV" 00/2 &

 

(Number to be assigned by Court)

Greg \yishop ASS; S4ouc DraS<tuver

WinctVing Cootihy
WS wd a

 

 

(Enter above the full name of the defendant
or defendants in this action)

COMPLAINT —

I. Previous Lawsuits

A. Have you begun other lawsuits in state or federal court dealing with the same |

facts involved in this action or otherwise relating to your imprisonment?

Yes No Xx

 
Case 5:19-cv-00135 Document 2 Filed 02/26/19 Page 2 of 8 PagelID #: 5 |

B. If your answer to A is yes, describe each lawsuit in the space below. (If there
is more than one lawsuit, describe the additional lawsuits on another piece of
paper, using the same outline).

 

 

 

 

 

 

1, Parties to this previous lawsuit:
Plaintiffs:
Defendants:

2. Court (if federal court, name the district; if state court, name the
county);

 

 

3, Docket Number:

 

4, Name of judge to whom case was assigned:

 

5. Disposition (for example: Was the case dismissed? Was it appealed?
Is it still pending?

 

 

6. Approximate date of filing lawsuit: .
|
:

7. Approximate date of disposition:

 

 
Case 5:19-cv-00135 Document 2 Filed 02/26/19 Page 3 of 8 PagelD #: 6

IL

Il.

Place of Present Confinement: Soren Ress, ero Jeo |

Is there a prisoner grievance procedure in this institution?

Yes No

Did you present the facts relating to your complaint in the state prisoner
grievance procedure?

Yes No

If you answer is YES:

1. What steps did you take?

 

 

2. What was the result?

 

 

If your answer is NO, explain why not:

 

 

Parties

(In item A below, place your name and inmate registration number in the first blank
and place your present address in the second blank. Do the same for additional

plaintiffs, if any.)

Name of Plaintiff: Eugene, Lene,
Address: lQco Miepaet Ra Beane We 25613

Additional Plaintiff(s) and Address(es):

 

 

 

 
Case 5:19-cv-00135 Document 2 Filed 02/26/19 Page 4 of 8 PagelD #: 7

(in item C below, place the full name of the defendant in the first blank, his/her
official position in the second blank, and his/her place of employment in the third
blank. Use item D for the names, positions, and places of employment of any
additional defendants.)
C. Defendant: Grea, Didshep

is employed as: ASS: D4ony prodeeuld’

at AN Moning County Ge ory \vcuse

D. Additional defendants:

 

 

 

 

IV. Statement of Claim
State here as briefly as possible the facts of your case. Describe how each defendant
is involved. Include also the names of other persons involved, dates and places. Do
not give any legal arguments or cite any cases or statutes. If you intend to allege a
number of related claims, set forth each claim in a separate paragraph. (Use as much
space as you need. Attach extra sheets if necessary.)
xr © Ving foe pnaidheS pr osetuttion on Grey Bithen  becowse
a t Nad y
Vals ty 2% Slade broope Wes hee con ins ual) fy oldet  lorotheS
Ore WlS Odinga Ny Nome Gwin (ne without Grins Mme ey faye
prbeaon, T Veni do Cord Qae-)9 he 39 \eus ney to olve
de co Plea OF Phe Mem The Cherye’> Corny ons iso Sewing to
turn Lres ins Joriable ofticaneS offer F aoyyrece de Prong yaw

fires cn Khe 20%

 

 
Case 5:19-cv-00135 Document 2 Filed 02/26/19 Page 5 of 8 PagelD #: 8

IV. Statement of Claim (continued):

 

 

 

 

 

 

 

 

 

V. Relief

State briefly exactly what you want the court to do for you. Make no legal arguments.
Cite no cases or statutes.

T worn he covrls fo gee Me Ww Lr Prose Like eveyone

e\Se. Hors gor Wie Sanuier Cheat Ae

 

 

 

 

 

 

 

 
Case 5:19-cv-00135 Document 2 Filed 02/26/19 Page 6 of 8 PagelD #: 9

V. Relief (continued)):

 

 

 

 

 

VII. Counsel

A.

If someone other than a lawyer is assisting you in preparing this case, state the
person’s name:

 

Have you made any effort to contact a private lawyer to determine if he or she
would represent you in this civil action?

Yes No

If so, state the name(s) and address(es) of each lawyer contacted:

 

 

If not, state your reasons:

 

 

Have you previously had a lawyer representing you in a civil action in this

court?
Yes No rs

 
Case 5:19-cv-00135 Document 2 Filed 02/26/19 Page 7 of 8 PagelD #: 10

If so, state the lawyer’s name and address:

 

 

Signed this day of , 20

 

 

 

 

 

Signature of Plaintiff or Plaintiffs

I declare under penalty of perjury that the foregoing is true and correct.

Executed on

 

(Date)

 

Signature of Movant/Plaintiff

 

Signature of Attorney
(if any)

 
 

 

 

YOHBe ON Maingee
bl | wool LHS FAL Aon all

 

Case 5:19-cv-00135 Document 2 Filed 02/26/19 Page 8 of 8 PageID #: 11

 

 

 

eat EAS. PEW 2
0) JOS HKG PAYA YS \D
€1L8S2 AM ‘SAVad
avVOe LeOddulv 00¢L
HSLNSO WNOILLOSYHYOO GNY
lv? IWNOIDSSY NHSHLNOS
HaLNSO WNOLLOSHHOO ONY eeey 7 LO BLVNNI

“IVP TWNOIDSY NHSHLNOS PF ds Sree

AHL JO FLVWNI NV SI SYN ALVIANT -
HALLS SIKL JO HALIMM SH WY Wed

 

 

 
